Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jorge Tomas Pina-Salazar, Appellant                  Appeal from the 102nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-22-00023-CR        v.                         21F0727-102).      Memorandum Opinion
                                                     delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                         Morriss and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment in this case so that
the line reading “THIS SENTENCE SHALL RUN:                  CONCURRENTLY” reads “THIS
SENTENCE SHALL RUN: CONSECUTIVELY.” As modified, the judgment of the trial court
is affirmed.
       We note that the appellant, Jorge Tomas Pina-Salazar, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED OCTOBER 12, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk